 LO()CAL 282. INTERNATIONAL BROTHERHOOD OF TEAMSTERSLocal 282, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica and Mid-County Transit Mix, Inc.Case 29-CC-688July 7, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn March 14, 1980, Administrative Law JudgeIrwin H. Socoloff issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Local 282, In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, its offi-cers, agents, and representatives, shall take theaction set forth in the said recommended Order.DECISIONSTATEMENT OF THE CASEIRWIN H. SOCOLOFF, Administrative Law Judge: Upona charge filed on September 24, 1979, by Mid-CountyTransit Mix, Inc., herein called Mid-County, againstLocal 282, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,herein called Local 282, the General Counsel of the Na-tional Labor Relations Board, by the Regional Directorfor Region 29, issued a complaint dated October 15,1979, alleging violations by Respondent Local 282 ofSection 8(b)(4)(i) and (ii)(C) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended, hereincalled the Act. Respondent, by its answer, denied thecommission of any unfair labor practices.Pursuant to notice, a hearing was held before me inBrooklyn, New York, on November 15 and 16, 1979, atwhich all parties were represented by counsel and wereafforded full opportunity to be heard, to examine andcross-examine witnesses and to introduce evidence.Thereafter, the General Counsel and Respondent filedbriefs which have been duly considered.250 NLRB No. 76Upon the entire record in this case,.' and from my ob-servations of the witnesses. I make the following:FINDINGS OF FACTII. JURISDICTIONMid-County Transit Mix. Inc., is a New York corpora-tion and maintains its principal office and place of busi-ness in Smithtown, New York. It is engaged in the man-ufacture, sale, and distribution of ready-mix concrete.Since commencing its business operations in 1979 Mid-County has purchased goods and materials valued, at anannual rate, in excess of $50,000. Said goods and materi-als were shipped, directly to Mid-County plants in NewYork by suppliers located outside that State. I find thatMid-County Transit Mix, Inc., is a person and an em-ployer engaged in commerce within the meaning of Sec-tion 2(1), (2), (6), and (7) and Section 8(b)(4) of the Act.II. LABOR ORGANIZATIONSUnited Brotherhood of Industrial Workers, Local 424,herein called Local 424, and Respondent Local 282, arelabor organizations within the meaning of Section 2(5) ofthe Act.III. THE UNFAIR LABOR PRACTICESA. BackgroundMid-County was incorporated in January 1979, andbegan its operations as a manufacturer and distributor ofready-mix concrete in May of that year. The stock ofthat corporation is owned by its president, Rocco Mura-tore, and its secretary, Anthony Muratore, Rocco'suncle. Prior to the formation of Mid-County, RoccoMuratore served as general manager of Twin CountyTransit Mix, Inc., herein Twin County, a New York cor-poration whose stock is owned by Rocco's father, JosephMuratore, and his uncles, Jack and Anthony Muratore.Twin County was also in the ready-miA concrete busi-ness and, at all times material herein, met the Board's ju-risdictional standards. It was the August 1978 decision ofJoseph and Jack Muratore to leave the business whichgave rise to the formation of Mid-County and a cessationof operations by Twin County.For many years, the production, maintenance, andtruckdriver employees of Twin County were representedby Local 424 and the wages, hours, and working condi-tions of these employees were controlled by successivecollective-bargaining contracts between Twin Countyand Local 424. That union was certified by the Board ascollective-bargaining representative in the above-de-scribed unit in 1963. Twin County's yard employeeswere represented by another labor organization while itsoffice employees were, apparently, not represented by aunion.Prior to 1970, the owners of Twin County formedAcme Concrete and Supply Corp., herein called Acme,I Respondent's pot-hearing "request." that I take official notlie of cer-lain testimony laken in the case of US v Sanr ;Vloho, and Fren lIransilMix. Inc, superceding indictment 79- RC 204( S. I astern District of Ne,York. Pratt. N JI is herehy denied465 DECISIONS O()F NATIONAI. I.ABtOR RELATIONS BOARDand operated it as an affiliated business of Twin County.Thus, Acme was located at Twin County's principleplant, in Smithtown, New York, and was engaged, exclu-sively, in the transportation of sand and gravel to TwinCounty locations.2In the early 1970's Acme employedseven or eight drivers and owned its own trucks. How-ever, in 1976, the Acme trucks were sold at public auc-tion and, thereafter, Acme drivers utilized Twin Countytrucks. At all times material herein, Respondent Local282 was the certified collective-bargaining representativeof the Acme drivers and, as such, entered into successivecontracts with Acme with respect to that unit. The lastsuch contract expired in July 1978 at which time Acmeemployed only three drivers. Thereafter, by January1979, that unit had decreased to two individuals and bythe spring of that year Acme employed only one truck-driver.Joseph, Jack, and Anthony Muratore also owned andoperated, in the 1970s, a ready-mix concrete businessunder the name of Tri-County Transit Mix, Inc., hereincalled Tri-County, with locations in Smithtown andWestbury, Connecticut. The drivers employed by Tri-County were represented by Respondent-Union. Howev-er, by January 1978, Tri-County employed only onedriver and prior to the July 1978 expiration of the collec-tive-bargaining agreement between that employer andLocal 282, Tri-County had ceased, entirely, its businessoperations.B. Facts3and Conclusions1. The transfer of operationsTwin County ceased normal business activities in April1979 and began the process of dissolution. It sold itsthree plants I month later, and other assets and equip-ment to the new Mid-County enterprise. Certain otherequipment was leased by the old entity to the new one.On or about May 15, 1979, Mid-County commencedbusiness operations and engaged in the same enterprise atthe same plants with use of the same equipment as previ-ously engaged in by Twin County. All of the formerTwin County production and maintenance employeesand all of the former Twin County drivers and yardmenas well as most of that employer's office employeesbecame Mid-County employees. Mid-County hired oneother employee, a driver, as discussed infra. Followingtalks with Local 424, Mid-County and that Union ex-ecuted an agreement, dated July 1, 1979, by which Mid-County agreed to hire all unit employees on the TwinCounty payroll, to recognize Local 424 as their bargain-ing representative, and to assume the then current con-tract, scheduled to expire on August 31, 1980, betweenTwin County and Local 424. The new business contin-ued to service substantially the same customers previous-ly serviced by the old business. In light of the foregoing,I find and conclude that Mid-County was and is the suc-2 Twin County also operated plants located in Yaphank, New York.and in t.indenhursl. New Yorka The fact-findings contained hereil are based upon a composite Oif thetestimonial and documentary cidence inlroducted al the hea;rinlg VWherenecessary to do so in order lo rcol e testlimllnial conflict, credibilitl de-terminalion,s are set forlh injicessor employer to Twin County and, as such, hassuccessorship rights to the bargaining relationship for-merly enjoyed by Twin County with Local 424, the cer-tified employee representative.As noted, by the spring of 1979 the Acme drivers' unitformerly represented by Respondent-Union had ceasedto exist for, as of that time, Acme employed only onedriver, Joseph Pauciullo. In late June, or early July, Pau-ciullo. Acme's sole remaining employee, was transferredto the Mid-County payroll and Acme, which had existedsolely for the purpose of transporting sand and gravel toTwin County plants, ceased to function as a business. Asa Mid-County employee, Pauciullo continued to performtruck driving work and he was placed in the unit repre-sented by Local 424, which included drivers who per-formed indentical work. In these circumstances, I findand conclude that when Acme ceased its operations and,then, Pauciullo was transferred to the Mid-County pay-roll, he was properly treated as an accretion to the pro-duction, maintenance, and drivers unit represented byLocal 424. As Twin County and Acme had functioned asaffiliated businesses, and the operations of both werethereafter merged into Mid-County, the situation createdwas similar to that treated by the Board in Motor CityDodge. Inc.,4that is, a successorship with concurrent ac-cretion to the bargaining unit.2. The strike and picketingAbout the time of his transfer to Mid-County, Pau-ciullo asked its president, Rocco Muratore, to sign a con-tract with Local 282.5 Muratore declined, explaining thatthe drivers were covered by an agreement between Mid-County and Local 424. Thereafter, Pauciullo repeatedthat request, on several occasions, to no avail.On Friday, September 21, 1979, Pauciullo did notreport to work but, rather, engaged in picketing at Mid-County's Smithtown, location, accompanied by Respond-ent-Union Business Agent Edward Silvera. The employ-ee wore a sign, stating: "Acme Concrete and Supply ...Strike ...Local 282."6 Picketing continued at that siteuntil October 14, 1979, when it was restrained by theUnited States District Court for the Eastern District ofNew York. During the course of Respondent's picketingactivities at the Mid-County location, the number ofpickets varied from as few as I to as many as 10. WhileMid-County employees did not honor the picket line,Pauciullo and Silvera successfully appealed to the driversof delivery trucks to refrain from crossing the picket lineand completing the delivery of supplies to Mid-County.At the hearing, Pauciullo and Silvera conceded in theirtestimony that they knew that those deliveries were in-I185 NLRB 629 (1970) See, also. Boston Gua Comnpany. 235 NLRB1354 (1978)* As indicated. Acme's precious colntract with L ocal 282 expired inJuly 1978 Followilg induslry negotiations. in which Acme did not par-tieipate as it had not in prior years, Local 282 prepared new contracts forsigilature In July 1979, that UitoIi left copies of the new agrecmenl atthe Smithtoan office for signature h,, Roicco Muratore, as representatiseof Acme Murtore did inot sign the contraclI Beginlning Septembenhr 22, 'auciullo uscd a 'igln which stated "AcmeConlcrete and Supply Corp ailnd Tlri-Countilly TIranlsmix I c StrikeI ocal 282 "466 .()OCAL 2X2, INl'ERNA'(IONAL BROTHER)()IOO) ()F TEAMST'ERStended for Mid-County.7Silvera further testified that heknew before picketing began that Pauciullo had beenAcme's sole remaining employee. On the first day ofpicketing he learned that Pauciullo had become a Mid-County employee.The next day, Saturday, September 22, Joseph Mura-tore, the president of Twin County, asked Pauciullowhat the problem was about. Pauciullo replied that hewanted Muratore to sign a contract. The latter statedthat he could not do so as he was no longer in business.Pauciullo then asked Muratore to talk to his son, Rocco,and have Rocco sign the contract. That same day,Joseph Muratore approached Silvera and was told thatthe picketing was in response to the failure of Acme andTri-County to sign contracts with Local 282. When Mur-atore stated that the Union knew that those companieswere out of business, Silvera replied that Respondent-Union had not been notified of that fact. Silvera furtherinformed Muratore that, if the contract were signed,there would be no further problem. At the hearing, Sil-vera testified that, after learning that Acme was nolonger in business he, nonetheless, persisted with hisdemand that a contract be signed because "I consideredhim (Pauciullo) an Acme employee and he wanted thecontract signed."Local 282's secretary-treasurer, Robert Sasso, and thatUnion's vice president, William Argento, testified thatRocco Muratore, as a representative of Tri-County alongwith representatives of certain other employers, engagedin early 1979 negotiations with Local 282 which wereaimed at producing a contract for readi-mix suppliers lo-cated in Suffolk County, New York, less costly than theNew York City and Nassau County, New York, con-tracts. While, as noted, Tri-County was no longer en-gaged in business activities, Muratore was invited to par-ticipate in negotiations, by Sasso, in light of the possibil-ity that Tri-County might later resume operations. At thebargaining table, the Union was informed that Tri-County no longer had any employees. According to Ar-gento and Sasso, at the conclusion of those negotiations,they met with Muratore and informed him that the lesscostly contract, just concluded, would not apply toAcme since the latter was in the trucking business andwas not a readi-mix supplier. Thus, they told Muratore,Acme would be required to sign the general area con-tract. Muratore, they testified, responded that that wasnot a problem. While Muratore, in his testimony, con-firmed the fact of his participation in negotiations, as Tri-County representative, he denied that the foregoing con-versation occurred. As Muratore testified in vague fash-ion about the above-referenced negotiations, I do notcredit his denial and, instead, I find that a conversationtook place substantially as described by Argento andSasso. However, that factor does not affect my conclu-sions with respect to the nature of Respondent-Union'sstrike and picketing activities at Mid-County's Smith-town location.7 Silvera testified that he informed the drivers attempting to make de-liveries that Ihe strike concerned a refuial to signl a conatract and that"We got this problhem with this company that ran a"ia)y from us," W.heninformed hby a dri'er that the deliv'eries ecre intended fior Mid-Counlt.Silvera staled. " e aere picketing the yard"Respondent engaged in a strike and picketing activitiesat Mid-County's principal place of business and stoppeddelivery of supplies to Mid-County by employees ofother employers in support of its demand that RoccoMuratore sign a contract with Local 282 covering Pau-ciullo. The Union did so at a time when it knew that thatindividual was a Mid-County driver-employee and thatboth Acme and Tri-County were no longer in businessand no longer retained any employees. An object of Re-spondent's picketing was, thus, to force Mid-County torecognize Respondent as the collective-bargaining repre-sentative of some or all of Mid-County's drivers despitethe fact that Local 424 was and is the certified repre-sentative of those employees. I find and conclude thatRespondent-Union acted in violation of Section 8(b)(4)(i)and (ii)(C) of the Act.IV. THE EFFECTS OF THE UNFAIR l ABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofMid-County, described in section 1, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening commerce and the free flow ofcommerce.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(b)(4) ofthe Act, I shall recommend that it be ordered to ceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.CONCLUSIONS OF LAW1. Mid-County Transit Mix, Inc., is a person and anemployer engaged in commerce within the meaning ofSection 2(1), (2), (6), and (7) and Section 8(b)(4) of theAct.2. United Brotherhood of Industrial Workers, Local424, and the Respondent, Local 282, International Broth-erhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, are labor organizations within themeaning of Section 2(5) of the Act.3. By its strike against Mid-County, and its picketingactivities at Mid-County's Smithtown, New York, loca-tion, as described hereinabove, Respondent has engagedin unfair labor practice conduct within the meaning ofSection 8(b)(4)(i) and (ii)(C) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this case, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:46h7 DECISIONS OF NATIONAL LABOR REI.ATIONS BOARDORDER8The Respondent, Local 282, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, New York, New York, its officers, agents, andrepresentatives, shall:I. Cease and desist from:(a) Engaging in, inducing, or encouraging any individ-ual employed by Mid-County Transit Mix, Inc., or anyother person engaged in commerce or in an industry ag-gecting commerce, to engage in a strike or a refusal inthe course of his employment to use, manufacture, proc-ess, transport, or otherwise handle or work on anygoods, articles, materials, or commodities, or to performany services; or threatening, coercing, or restrainingMid-County, or any other person engaged in commerceor in an industry affecting commerce; where in eithercase an object thereof is to force or require Mid-Countyto recognize and bargain with Respondent-Union as therepresentative of its driver employees even though an-other labor organization, United Brotherhood of Indus-trial Workers, Local 424, has been certified as the repre-sentative of those employees under the provisions of Sec-tion 9 of the Act.2. Take the following affirmative action necessary toeffectuate the purposes and policies of the Act:(a) Post at its offices and meeting halls copies of the at-tached notice marked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director forRegion 29, after being duly signed by its authorized rep-resentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to members are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.8 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings. conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."(b) Mail or deliver to the Regional Director forRegion 29, signed copies of the said notice for posting byMid-County Transit Mix, Inc., if willing, at all locationswhere that Employer normally posts notices to its em-ployees.Notify the Regional Director for Region 29, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT engage in, induce, or encourageany individual employed by Mid-County TransitMix, Inc., or any other person engaged in com-merce or in an industry affecting commerce, toengage in a strike or a refusal in the course of hisemployment to use, manufacture, process, transport,or otherwise handle or work on any goods, articles,materials, or commodities, or to perform any serv-ices; or threaten, coerce, or restrain Mid-County, orany other person engaged in commerce or in an in-dustry affecting commerce; where in either case anobject thereof is to force or require Mid-County torecognize and bargain with us as the representativeof the Mid-County driver employees even thoughanother labor organization, United Brotherhood ofIndustrial Workers, Local 424, has been certified asthe representative of those employees under theAct.LOCAL 282, INTERNATIONAL BROTH-ERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICA468